PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for *241damages in the sum of $246.00, based upon the following facts: During the months of January, February, and March of 1978, heavy snow caused the respondent to perform snow removal operations on County Route 15/1, also known as Broad Hollow Road, in Mineral County. Route 15/1 is owned and maintained by the respondent.
In the course of these snow removal operations, respondent was negligent, and damaged claimant’s fencing on that part of his land adjacent to the road. Since the respondent’s negligence was the proximate cause of the claimant’s damage, the respondent is liable to the claimant for the sum of $246.00, which is a fair and equitable estimate of the damage.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $246.00.